  

Case 1:03-cr-01102-DLC Document 255 Filed 03/02/20 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

The Honorable Denise L. Cote

United States District Judge

Southern District of New York

Daniel] Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

The Silvio J. Molle Building
One Saint Andrew's Plaza
New York, New York 10007

March 2, 2020

FEN o rare grsemenen na map,
WEY Ce Ar a tanta AA Be

 

 

 

 

 

Re: United States v. Edwin Alejandro Ferreras,

 

03 Cr. 1102 (DLC)

Dear Judge Cote:

SED

 

The Government respectfully submits this letter, with the consent of defense counsel, to
request an adjournment of the re-sentencing proceeding of the defendant Edwin Alejandro
Ferreras, currently scheduled for March 5, 2020. The Government secured a writ for the
defendant’s production on or about February 14, 2020; however, the U.S. Marshals Service
(“USMS”) has advised that the defendant remains in immigration custody out of state and
additional time is required to produce him in court, along with a renewed writ. Based upon the
USMS’s guidance, the Government respectfully requests that the Court adjourn the matter for a
period of at least 30 days in order to secure the defendant’s appearance.

VL. wen te aes la hlag]
Yo tre fae av “a —.
a bh.

fre

ce: Darrell Fields, Esq.
Robert M. Baum, Esq.
Federal Defenders of New York

  

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York

By: Pb aby A Havens’
Kimberly J “Ravener
Assistant United States Attorney
(212) 637-2358

 

 
